                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                    PINE BLUFF DIVISION

TYRUN L. JONES                                                                    PETITIONER
ADC #143301

v.                                      5:19CV00099-BRW-JJV

WENDY KELLEY, Director,
Arkansas Department of Correction                                               RESPONDENT

                                                 ORDER

           I have reviewed the Proposed Findings and Recommended Disposition (Doc. No. 10)

submitted by United States Magistrate Judge Joe J. Volpe and Petitioner’s Objections.1 After

carefully considering the objections and making a de novo review of the record, I approve and

adopt the Proposed Findings and Recommended Disposition all respects.

           Accordingly, the Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED and the

requested relief is DENIED.

           No certificate of appealability will issue.

           IT IS SO ORDERED this 15th day of July, 2019.



                                                         Billy Roy Wilson _________________
                                                         UNITED STATES DISTRICT JUDGE




1
    Doc. Nos. 11, 12.
